IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,696-01


                EX PARTE ARTURO SOLORZANO MEDRANO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F10-34786-S IN THE 282ND DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to twenty-five years’ imprisonment. His appeal was dismissed

because notice of appeal was untimely filed. Medrano v. State, No. 05-14-00129-CR (Tex. App. —

Dallas, March 4, 2014) (not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel did

not investigate, explain the nature of the charges to Applicant, or adequately communicate
                                                                                                      2

Applicant’s options to him. Applicant alleges that he could not speak, read or write English, but that

he was not provided with an interpreter at trial. The habeas record indicates that Applicant pleaded

“not guilty” and was found guilty by a jury, but also contains copies of a judicial confession and sex

offender admonitions signed by Applicant. Furthermore, the trial court apparently certified that

Applicant had waived his right to appeal, but the record does not contain such a waiver.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was convicted and sentenced on a plea of “not guilty,” or whether Applicant entered into a plea at

the punishment stage after having been found guilty by a jury. If Applicant did waive expressly

waive his right to appeal, the trial court shall supplement the habeas record with evidence of such

a waiver. The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for
                                                                                                      3

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 4, 2015
Do not publish